Case 2:19-cv-18122-MCA-LDW Document 42 Filed 12/11/19 Page 1 of 2 PagelD: 765

Sills Cummis & Gross

A Professional Corporation

The Legal Center
One Riverfront Plaza
Newark, New Jersey 07102
Tel: (973) 643-7000
Fax (973) 643-6500
101 Park Avenue
28 Floor
New York, NY 10178
Tel: (212) 643-7000
Fax: (212) 643-6500
Jaimee Katz Sussner
Member
Direct Dial: 973-643-6281 100 Overlook Center, 2" Floor
Princeton, NJ 08540
Telv (609) 227-4600
Fax: (609) 227-4646

Email: jsussner@sillscummis.com

December 11, 2019

Via ECF & U.S. Mail

Hon. Madeline Cox Arleo, U.S.D.J.

United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse

50 Walnut Street

Newark, New Jersey 07101

Re: Federal Home Loan Mortgage Corp. v. Levine, et al.
Civil Action No. 19-cv-17421-MCA-LDW

JLS Equities LLC v. River Funding LLC, et al.
Civil Action No. 19-cy-17615-MCA-LDW

U.S. Bank National Ass’n v. Englewood Funding, LLC, et al.
Civil Action No. 19-cy-17865-MCA-LDW

Wells Fargo Bank, National Association v. Levine, et al.
Civil Action No. 19-cv-17866-MCA-LDW

Priveap Funding LLC y. Levine, et al.
Civil Action No. 19-cy-18122-MCA-LDW

Wilmington Sav. Fund Soc., FSB vy. Levine, et al.
Civil Action No. 19-cv-18137-MCA-LDW

Dear Judge Arleo:
This firm represents Colliers International NJ LLC, the Court-Appointed Receiver in

each of the actions listed above. On December 4, 2019, Your Honor entered the Order Approving
Receiver’s Compensation in the matter captioned Federal Home Loan Mortgage Corp. v. Levine, et
Case 2:19-cv-18122-MCA-LDW Document 42 Filed 12/11/19 Page 2 of 2 PagelD: 766

Sills Cummis & Gross

A Professional Corporation

Hon. Madeline Cox Arleo, U.S.D.J.
December 11, 2019
Page 2

al., Civil Action No. 19-cv-17421. However, the Order Approving Receiver’s Compensation has
not yet been entered in each of the matters bearing Civil Action Nos. 19-17866, 19-17865, 19-
17615, 19-18122, and 19-18137. Given that the Order Approving Receiver’s Compensation has
been entered in Civil Action No. 19-17-421, we respectfully request that Your Honor enter such
Orders in the remaining five actions at your earliest convenience.

We thank Your Honor for considering this submission.
Respectfully submitted,
/s/ Jaimee Katz Sussner
Jaimee Katz Sussner
ce: All counsel of record (via ECF only)

Joseph Lubertazzi, Jr., Esq. (via email only)
Danielle Weslock, Esq. (via email only)
